193 P.3d 1054 (2008)
222 Or. App. 519
STATE of Oregon, Plaintiff-Respondent,
v.
Steven Guy MOSER, Defendant-Appellant.
040834208; A134916.
Court of Appeals of Oregon.
Submitted August 1, 2008.
Decided October 1, 2008.
Peter Gartlan, Chief Defender, Legal Services Division, and Kenneth A. Kreuscher, Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Erika L. Hadlock, Assistant Solicitor General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and WOLLHEIM, Judge, and SERCOMBE, Judge.
PER CURIAM.
Defendant appeals a conviction for possession of a Schedule II controlled substance. On appeal, he argues that the trial court erred in denying his motion to suppress evidence that was seized after he consented to a search of his coin pocket, because that consent derived from the exploitation of an unlawful stop, in violation of his rights under Article I, section 9, of the Oregon Constitution. The state concedes that defendant was unlawfully stopped and that his consent was the unattenuated product of the exploitation of that stop. We agree and accept the concession. State v. Rider, 216 Or.App. 308, 172 P.3d 274 (2007), rev. allowed, 345 Or. 94, 189 P.3d 749 (2008).
Reversed and remanded.